DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an impedance detector configured to detect the voltage-dependent impedance of the passive sensing element by providing a probe signal to the passive sensing element and evaluating a response to the probe signal from the passive sensing element and the reference response provided by the reference circuit; and a converter circuit configured to convert a result of evaluating the response and the reference response to a  voltage level information corresponding to the first voltage applied to the passive sensing element” in combination with all the limitations of claim 1. 
Claims 2-12, 23 and 24 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 13, prior art does not disclose or suggest: “detecting the voltage-dependent impedance of the passive sensing element by evaluating the response and the reference response; and converting a result of said evaluating the response and the reference response to a voltage level information corresponding to the voltage applied to the passive sensing element” in combination with all the limitations of claim 13. 
Claims 14-21 and 25 are dependent on claim 13 and are therefore also allowed.
Regarding claim 22, prior art does not disclose or suggest: “a second AC coupling circuit; an impedance reference element coupled to the second probe signal terminal and the second measurement terminal of the reference measurement circuit via the second AC coupling circuit; and an evaluation circuit coupled to the impedance measurement circuit and to the reference measurement circuit, the evaluation circuit configured to determine an impedance of the varactor based on the measured first AC signal and the measured second AC signal” in combination with all the limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/31/2021